Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1, 2, 4-10, 12-17, 19-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Valiulis et al (US publication no. 2014/0197953 herein referred to as Valiulis’953) in view of Garver et al (US Patent no. 8332240).  Valiulis’953 discloses a display management system  (11, figure 2) comprising: a support structure having an upper rail (16, figure 2) coupled to a lower rail (18, figure 2) at a first end (where mounting assembly 15 is attached), wherein the support structure is configured to be removably coupled to a surface at the first end (20), and wherein the lower rail is (18) configured to support a hanging product (19) that is added to, and removed from, the lower rail at a second end of the lower rail; a label holder (24) pivotably coupled to a second end of the upper rail, wherein the label holder is configured to pivot between a closed position (solid lines, figure 2) and an open position (dash lines 24, figure 2), the label holder further comprising: a display plate (24)  having a front surface configured to receive a display label, and a back surface (back of 24, figure 3); an arm structure (12, figure 3) coupled to the back surface of the display plate, a label holder rotation sensor device (13) configured to output a rotation sensor electronic signal (e.g. ¶0052: rotatably coupled to the electronic unit 17 is a label holder 24) when the label holder is moved from the closed position to the open position; an annunciator device ((¶0040: The theft deterrent system further includes an embodiment of a signal receiver unit 50, such as, in one embodiment, an audible alarm receiver unit and an output receiving device 60, such as, in one embodiment, a computer); a control module in operative communication with the label holder rotation sensor device and the annunciator device holder (e.g. ¶0008: The sensor is configured to sense actuation of the label holder between the first configuration and the second configuration; and Fig. 1, elms. 50, 52 and 60; and ¶0046: In one embodiment, the output receiving device 60 may be a computer, a pager, a cellular telephone, a public address system, a memory, a camera, a video camera, or any other device capable of receiving a signal 52. The receiving device 60 may be networked with other receiving devices located on or off site, or may be a stand alone unit located on or off site relative to a retail establishment ) , comprising a non-transitory computer-readable medium comprising computer-executable instructions that when executed by a processor cause the processor to perform at least: receive the rotation sensor electronic signal from the label holder rotation sensor device; and 2Application No.: 16/135,151Docket No.: 011610.00855\US output an annunciator device electronic signal upon receipt of a threshold number of rotation holder electronic signals from the label holder rotation sensor device within a threshold time period, wherein the annunciator device is configured to receive the annunciator device electronic signal, and in response, output an audible or visible signal (¶0040: “The theft deterrent system further includes an embodiment of a signal receiver unit 50, such as, in one embodiment, an audible alarm receiver unit and an output receiving device 60, such as, in one embodiment, a computer” and e.g. ¶0008: “The sensor is configured to sense actuation of the label holder between the first configuration and the second configuration”;  and wherein the control module communicates with the label holder rotation sensor device and the annunciator device using wireless communication (52, figure 1) and wherein the control module comprises a router device (50, Fig. 1 and ¶0046: “In one embodiment, the output receiving device 60 may be a computer, a pager, a cellular telephone, a public address system, a memory, a camera, a video camera, or any other device capable of receiving a signal 52. The receiving device 60 may be networked with other receiving devices located on or off site, or may be a stand alone unit located on or off site relative to a retail establishment”). 
However, Valiulis’953 is silent as to the sensor configured to transition from a low-energy state to a high-energy state based on movement or detection thereof.  
Such energy saving strategy is conventional and well-known in the art of energy/power conservation for devices.    Garver teaches an inventory management system comprising MEMS sensor that can be in a “sleep mode” or low energy state to a “activated” state or high-energy state (see column 8, lines 4-27) via one of the scenarios of “each time the environment significantly changes (e.g. moving the product to a different storage location)” (see column 8, lines 20-22).    It would have been obvious to one of ordinary skilled in the art to have modify the energy of the sensor in Valiulis’953 such that the sensor configured to transition from a low-energy state to a high-energy state based on movement or detection thereof for energy saving purposes as taught to be desirable by Garver. 



Claims 3, 11, 18, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Valiulis et al (US publication no. 2014/0197953 herein referred to as Valiulis’953) in view of Garver et al (US Patent no. 8332240) as applied to claims 1, 9, 16, 21, and 24 above, and further in view of Valiulis et al (US Patent no. 8803687 herein referred to as Valiulis’687).  Valiulis’953 and Garver combined discloses a display management system  (11, figure 2 and embodiments of figures 7-12) comprising all the claimed features of applicant’s device as discussed above.
However, Valiulis’953 and Garver combined does not disclose wherein the processing device is configured to provide the notification upon receiving the wireless signal indicating a preset number of products have been removed from the lower rail.  
Valiulis’687 discloses a display management system wherein the processing device is configured to provide the notification upon receiving the wireless signal indicating a preset number of products have been removed from the rail (hook 30, see also column 6, lines 39-50, “the sensor of the signal emitting retail device 28 is configured to sense when merchandise is removed from the hook 30. The signal emitting retail device 28 is configured to emit a first signal, indicating that merchandise has been removed from the hook 30 when the sensor determines that merchandise has been removed from the hook 30. The sensor is further configured to determine when a potential theft condition exists, e.g., more than a preset amount of merchandise has been removed in a given period of time, more than a preset number of pieces of merchandise have been removed at once, etc., and to emit a second signal indicating the potential theft condition”.
It would have been obvious to one of ordinary skilled in the art to have modify the alarm preset conditions of Valiulis’953 and Garver combined such that the processing device is configured to provide the notification upon receiving the wireless signal indicating a preset number of products have been removed from the lower rail as taught to be desirable by Valiulis’687.
Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive. Applicant’s argument with the current amendment, Valiulis’953 does not anticipate every feature since Valiulis’953 is silent as to the now claimed “sensor device is configured to transition from a low-energy state to a high-energy state based on the movement of the label holder.   Examiner introduces the newly found reference to Garver which teaches an inventory management system comprising MEMS sensor that can be in a “sleep mode” or low energy state to a “activated” state or high-energy state (see column 8, lines 4-27) via one of the scenarios of “each time the environment significantly changes (e.g. moving the product to a different storage location)” (see column 8, lines 20-22).    It would have been obvious to one of ordinary skilled in the art to have modify the energy of the sensor in Valiulis’953 such that the sensor configured to transition from a low-energy state to a high-energy state based on movement or detection thereof for energy saving purposes as taught to be desirable by Garver.   Thus the added claim limitation are taught by Garver as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc